Exhibit 10.12

FIRST AMENDMENT TO AMENDED AND RESTATED LOAN AGREEMENT

This FIRST AMENDMENT (this “Amendment”), dated as of May 9, 2007, amends the
Amended and Restated Loan Agreement, dated as of June 3, 2004 (the “AESOP II
Loan Agreement”), among AESOP LEASING CORP. II, a Delaware corporation (“AESOP
Leasing II” or the “Borrower”), AESOP LEASING CORP., a Delaware corporation
(“Original AESOP”), as Permitted Nominee of the Borrower, and AVIS BUDGET RENTAL
CAR FUNDING (AESOP) LLC (formerly known as Cendant Rental Car Funding (AESOP)
LLC), a Delaware limited liability company (“ABRCF” or the “Lender”). Unless
otherwise specified herein, capitalized terms used herein shall have the
meanings ascribed to such terms in the Definitions List attached as Schedule I
to the Second Amended and Restated Base Indenture, dated as of June 3, 2004, as
amended (the “Base Indenture”), between ABRCF, as issuer, and The Bank of New
York Trust Company, N.A. (as successor in interest to The Bank of New York), as
trustee (the “Trustee”), as such Definitions List may from time to time be
amended in accordance with the terms of the Base Indenture or the AESOP II Loan
Agreement, as applicable.

WITNESSETH:

WHEREAS, pursuant to Section 13.1 of the AESOP II Loan Agreement, the AESOP II
Loan Agreement may be amended with an agreement in writing and signed and
delivered by the Lender, AESOP Leasing II and Original AESOP and consented to in
writing by the Trustee;

WHEREAS, pursuant to Section 12.2 of the Base Indenture, the AESOP II Loan
Agreement may be amended with the written consent of ABRCF, the Trustee, any
applicable Enhancement Provider, and the Requisite Investors;

WHEREAS, the parties desire to amend the AESOP II Loan Agreement to reflect
(i) a change in Original AESOP’s ability to make or declare certain dividends,
distributions, purchases and acquisitions, (ii) to reflect ABCR’s entrance into
a Guaranteed Depreciation Program with each of GM and Ford and (iii) name
changes of certain entities; and

WHEREAS, ABRCF has requested the Trustee, each applicable Enhancement Provider
and the Requisite Investors to, and the Trustee, each applicable Enhancement
Provider and the Requisite Investors have consented to, the amendment of certain
provisions of the AESOP II Loan Agreement as set forth herein;

NOW, THEREFORE, it is agreed:

1. The AESOP II Loan Agreement is hereby amended by (i) deleting the term
“Cendant Car Rental Group, LLC” and replacing it with “Avis Budget Car Rental,
LLC” in each place such term appears, (ii) deleting the term “CCRG” and
replacing it with “ABCR” in each place such term appears, (iii) deleting the
term “Cendant Rental Car Funding (AESOP) LLC” and replacing it with “Avis Budget
Rental Car Funding (AESOP) LLC” in each place such term appears, (iv) deleting
the term “CRCF” and replacing it with “ABRCF” in each place such term appears
and (v) deleting the term “Avis Rent A Car System, Inc.” and replacing it with
“Avis Rent A Car System, LLC” in each place such term appears.



--------------------------------------------------------------------------------

2. Section 3.2 and Annex I (Vehicle Acquisition Schedule and Related
Information) to Exhibit B-1 to the AESOP II Loan Agreement are hereby amended
such that all references therein to “GM Repurchase Program” shall hereby be
replaced with “GM Guaranteed Depreciation Program or GM Repurchase Program, as
applicable.”

3. Section 10.6 of the AESOP II Loan Agreement is hereby amended and restated as
follows:

“SECTION 10.6. Dividends, Officers’ Compensation, etc. (i) Declare or pay any
dividends on any shares of its capital stock or make any other distribution on,
or any purchase, redemption or other acquisition of, any shares of its capital
stock except (x) in the case of AESOP Leasing II, out of funds in the AESOP II
Segregated Account and (y) in the case of AESOP Leasing II and Original AESOP,
dividends on its capital stock provided that no Amortization Event, Potential
Amortization Event, AESOP II Operating Lease Vehicle Deficiency, Aggregate Asset
Amount Deficiency, Enhancement Deficiency, Event of Default, Liquidation Event
of Default, Limited Liquidation Event of Default, Potential Enhancement
Agreement Event of Default, Enhancement Agreement Event of Default, Potential
AESOP II Operating Lease Event of Default, AESOP II Operating Lease Event of
Default, Potential AESOP II Loan Event of Default or AESOP II Loan Event of
Default has occurred or is continuing or would result therefrom, or (ii) pay any
wages or salaries or other compensation to officers, directors, employees or
others except out of earnings computed in accordance with GAAP applied on a
consistent basis and, in the case of AESOP Leasing II, only from funds in the
AESOP II Segregated Account.”

4. This Amendment is limited as specified and, except as expressly stated
herein, shall not constitute a modification, acceptance or waiver of any other
provision of the AESOP II Loan Agreement.

5. This Amendment shall become effective as of the date (the “Amendment
Effective Date”) on which each of the following has occurred: (i) each of the
parties hereto shall have executed and delivered this Amendment to the Trustee,
(ii) the Rating Agency Consent Condition shall have been satisfied with respect
to this Amendment and (iii) the Requisite Investors, the Trustee, the Lender
and, for any applicable Series of Notes, each applicable Enhancement Provider,
shall have consented hereto.

6. From and after the Amendment Effective Date, all references to the AESOP II
Loan Agreement shall be deemed to be references to the AESOP II Loan Agreement
as amended hereby.

7. This Amendment may be executed in separate counterparts by the parties
hereto, each of which when so executed and delivered shall be an original but
all of which shall together constitute one and the same instrument.

 

-2-



--------------------------------------------------------------------------------

8. THIS AMENDMENT AND THE RIGHTS AND OBLIGATIONS OF THE PARTIES HEREUNDER SHALL
BE CONSTRUED IN ACCORDANCE WITH AND GOVERNED BY THE LAWS OF THE STATE OF NEW
YORK.

 

-3-



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed by their respective duly authorized officers as of the date above first
written.

 

AESOP LEASING CORP. II By:   AESOP LEASING CORP., its general partner

 

By:   /s/ Karen C. Sclafani   Name:   Karen C. Sclafani   Title:   Executive
Vice President, General Counsel and Assistant Secretary

 

AVIS BUDGET RENTAL CAR FUNDING (AESOP) LLC By:   /s/ Karen C. Sclafani   Name:  
Karen C. Sclafani   Title:   Executive Vice President, General Counsel and
Assistant Secretary

 

AESOP LEASING CORP. By:   /s/ Karen C. Sclafani   Name:   Karen C. Sclafani  
Title:   Executive Vice President, General Counsel and Assistant Secretary

 

Acknowledged and consented to: THE BANK OF NEW YORK TRUST COMPANY, N.A., as
Trustee By:   /s/ Marian Onischak   Name:   Marian Onischak   Title:   Vice
President